269 S.W.3d 813 (2007)
Christopher BRANNING, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 07-789.
Supreme Court of Arkansas.
December 13, 2007.
*814 James Winfield Wyatt, Little Rock, AR, for appellant.
Dustin McDaniel, Att'y Gen., by David R. Raupp, Sr. Ass't Att'y Gen., Little Rock, AR, for appellee.
PER CURIAM.
The attorney for appellant has filed this motion to compel completion of the record in this appeal. He states that the record has not been completed due to grave illness of the court reporter. The State responds and states that finding another reporter to complete the transcript would be appropriate, see Whitten v. State, 332 Ark. 373, 373-74, 965 S.W.2d 124 (1998) (per curiam), a solution the circuit judge's office has already begun to pursue.
We grant appellant's motion and order that the court reporter's tapes be released for transcription, and, if necessary, certification by another reporter.